As filed with the Securities and Exchange Commission on September 15, 2010Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TOWER SEMICONDUCTOR LTD. (Exact name of Registrant as specified in its charter) Israel Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 619 Migdal Haemek, Israel, 23105 972-4-650-6611 (Address and telephone number of Registrant's principal executive offices) Tower Semiconductor USA 4300 Stevens Creek Blvd., Suite 175 San Jose, California 95129 Tel: 408-551-6500 Facsimile: 408-551-6509 (Name, address and telephone number of agent for service) Copies of all Correspondence to: DAVID H. SCHAPIRO, ADV. ELIRAN FURMAN, ADV. SHELDON KRAUSE, ESQ. Eilenberg, Krause & Paul LLP Yigal Arnon & Co. 11 East 44th Street 1 Azrieli Center New York, NY 10017 Tel Aviv, 67021 Israel Tel: 212-986-9700 Tel:972-3-608-7856 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a registration statement pursuant to General Instruction I.C. or a post effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Price Per Security Proposed Maximum Aggregate Offering Price Amount of Registration Fee Warrants (2) $ $ Ordinary Shares, par value NIS 1.00 per share (4) (5
